Case 5:20-cv-01960-RGK-PD Document 13 Filed 02/23/21 Page 1 of 1 Page ID #:107



  1
                                                                     JS-6
  2
  3
  4
  5
  6
  7
  8                     UNITED STATES DISTRICT COURT
  9                    CENTRAL DISTRICT OF CALIFORNIA
 10
 11    DANIEL CALDRON,                         Case No. 5:20-cv-01960-RGK-PD
 12                     Petitioner,            JUDGMENT
 13          v.
 14
       MARCUS POLLARD, Warden,
 15
                        Respondent.
 16
 17
 18
            Pursuant to the Court’s Order Accepting the Report and
 19
      Recommendation of United States Magistrate Judge,
 20
            IT IS ADJUDGED that the Petition is dismissed with prejudice.
 21
 22
      DATED: February 23, 2021.
 23
 24
                                         R. GARY KLAUSNER
 25                                      UNITED STATES DISTRICT JUDGE

 26
 27
 28
